Citation Nr: 1747891	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  08-22 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, to include lumbar spondylosis with foraminal stenosis and intervertebral disc syndrome (IVDS) and as secondary to service-connected disabilities.  

2.  Entitlement to service connection for radiculopathy, to include as secondary to service-connected disabilities.  

3.  Entitlement to an initial disability rating in excess of 50 percent for major depressive disorder.  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1985.

These matters come before the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims were subsequently remanded by the Board in June 2012, August 2013, April 2016, and July 2017 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The April 2016 remand also bifurcated the Veteran's service connection claims as reflected on the title page, in light of a November 2013 VA examiner's opinion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with lumbar L5/S1 herniated disc, lumbar spondylosis with foraminal stenosis and multilevel IVDS, and radiculopathy.  

2.  The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's current back or radiculopathy disabilities were incurred in or are otherwise etiologically related to service, nor proximately due to or aggravated by service-connected diabetes mellitus or peripheral neuropathy of the bilateral lower extremities.

3.  Throughout the entire rating period on appeal, the Veteran's major depressive disorder was productive of moderate occupational and social impairment as due to such symptoms as chronic depression and anxiety, occasional suicidal ideations without plan or intent, and difficulty in establishing effective social relationships.  

4.  The Veteran's service-connected disabilities combine to 80 percent disabling from May 8, 2006; 90 percent disabling from December 11, 2006; and 100 percent disabling from September 26, 2016.

5.  The most probative evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability, to include lumbar spondylosis with foraminal stenosis and IVDS, have not been met.  38 U.S.C.A. 
§ 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for radiculopathy have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  Throughout the entire rating period on appeal, the criteria for a disability rating in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.130, Diagnostic Code 9434 (2016).

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board will now review the merits of the Veteran's claims.

Service Connection

The Board first turns to the Veteran's service connection claims.  Here, the Veteran contends that his back and radiculopathy disabilities are causally related to his service-connected disabilities, to include diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.    

With such a claim, service connection may be established on a secondary basis when a disability is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310). 

In applying these standards to the Veteran's claims, the Board first finds competent evidence of the claimed disabilities.  Throughout the course of this appeal, VA examiners have diagnosed the Veteran with lumbar L5/S1 herniated disc and lumbar spondylosis with foraminal stenosis and multilevel IVDS.  See VA examinations dated June 2012, November 2013, and August 2017.  Said examiners have additionally noted the Veteran's history of radiculopathy and related pain.  Id.  These assessments are further supported by the additional evidence of record.  See, e.g., VA treatment records dated October 2013 (noting Veteran's history of severe chronic lower back pain and lumbar radiculopathy).  As such, the Board finds competent evidence of the claimed disabilities.

However, the Board does not find competent evidence that these disabilities are causally related to his service-connected disabilities.  As the Veteran lacks the requisite training and expertise to provide a competent opinion regarding etiology, the Board turns to the medical evidence of record in assessing the validity of this theory of entitlement.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  

In doing so, the Board finds no etiological link between the Veteran's claimed and service-connected disabilities.  Said conclusion is based largely upon the opinions of September 2016 and August 2017 VA examiners, who found no nexus in this case.  In doing so, the September 2016 examiner noted no documentation in relevant medical literature establishing diabetic neuropathy as a cause, or aggravating factor in, lumbar radiculopathy.  

Said rationale was reflected by the August 2017 VA examiner, who opined that it was less likely than not that the Veteran's disabilities were due to or chronically aggravated by his service-connected diabetes and its attendant complications, to include peripheral neuropathy of the bilateral lower extremities.  Here, the examiner noted that the Veteran's back disability was a stand-alone entity, neither due to nor aggravated by his insulin-dependent diabetes or its attendant complications.  Review of current medical literature is silent for any mechanism by which diabetes or its complications may cause or aggravate the Veteran's diagnosed disabilities.  Instead, the Veteran's back disabilities were consistent with normal and expected aging.

The Board lends significant probative value to the September 2016 and August 2017 opinions, which assess the nature of the Veteran's diagnosed back and radiculopathy conditions against current medical standards.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an inaccurate factual premise is not probative).  These opinions are also supported by the additional evidence of record, to include the opinions of prior VA examiners.  See VA examinations dated November 2013 and July 2016 (finding no nexus as due to the lack of supporting documentation in medical literature); see also VA examination dated June 2012 (asserting no nexus but providing no supporting rationale).

Thus, in the presence of these competent medical opinions, the Board finds no causal link between the Veteran's non- and service-connected disabilities.

Briefly, the Board notes that the Veteran is not prohibited from establishing service connection on a direct basis in this case.  38 C.F.R. § 3.303(d) (2016); Shedden v. Principi, 381 F.3d 1163 (2004).  However, the record is entirely devoid of evidence speaking to a relevant in-service illness or event.  At no time has the Veteran testified to such an in-service incurrence, and available service treatment records (STRs) are silent for reports of an in-service back or radiculopathy injury or the treatment thereof.  See also VA examination dated August 2017 (asserting no direct nexus in this case as due to the nature of the Veteran's back disability, his age, and the typical development of the condition).  

Additionally, the Board acknowledges that the July 2016 VA examiner offered an opinion as to the preexisting nature of the claimed disabilities.  However, said opinion appears to have been offered in error, as the Veteran's STRs do not indicate that the Veteran entered service with a preexisting back or radiculopathy condition.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

Thus, although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107 (2016).  Accordingly, the Veteran's claims for entitlement to service connection are denied.  

Increased Rating

The Board now turns to the Veteran's increased rating claim.

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on this basis.  38 C.F.R. § 4.126(b) (2016).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV, American Psychiatric Association (1994), pp. 46-47.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, theft within the household), but generally functioning well, and has some meaningful interpersonal relationships.

Here, the Veteran's disability is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2016), which establishes the following: 

A noncompensable disability rating is warranted when a mental condition has been formally diagnosed, but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. 

A 10 percent disability rating is warranted when there are mild and transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted when the veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2016).

Thus, the Board will compare the evidence of record against the rating criteria set forth above.  In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

Here, VA treatment records spanning May 2005 to July 2017 indicate the Veteran's ongoing treatment for depression and such resultant symptoms as anxiety and concentration deficits.  During this time, the Veteran largely presented as depressed, coherent, and capable of appropriate appearance, insight, judgment, and interpersonal communication.  Reported symptoms were managed through sporadic use of medication and participation in therapy.  More severe symptoms, including psychosis, hallucinations, or suicidal or homicidal ideations, were explicitly denied during this time, although thoughts of self-harm were periodically noted.  

Of particular note, the Veteran was briefly hospitalized in 2010 for suicidal ideations without action.  He subsequently underwent psychiatric testing in August 2011 which demonstrated normal-range functioning across most of his measured neurobehavioral domains, with no substantive evidence of underlying brain dysfunction.  Auditory-verbal memory appeared to be intact, and the Veteran stored visual information very well.  However, he showed a difficulty retrieving recent visual memory from storage.  This and other areas of deficiency were likely to be associated with emotional factors and not underlying brain impairment.  In August and September 2013, the Veteran reported sleep impairment, fatigue, and decreased concentration, memory, and appetite.  His depression was classified as "severe" at that time.  In March 2017, the Veteran reported periods of low mood and energy, crying spells, low motivation, and problems with concentration.

The Veteran has also undergone several VA examinations in connection with this claim.  In December 2006, he was diagnosed with moderate depression and assigned a corresponding GAF score of 60.  At that time, the Veteran reported the following symptoms: feelings of frustration, irritability, and inadequacy; occasional sleep impairment; difficulty concentrating; and anxiety.  However, additional symptoms including suicidal ideations, panic attacks, or psychosis were explicitly denied.  Thus, the VA examiner reported that the Veteran's occupational and social functioning would fluctuate between moderate and severe as due to his psychiatric symptoms.  

The Veteran next underwent VA examination in June 2012.  The Veteran reported the following symptoms at that time: depressed mood; panic attacks occurring weekly or less often; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; crying spells; decreased motivation; withdrawal, moodiness, and irritability; hopelessness; and passive suicidal thoughts without plan or intent.  The Veteran additionally reported positive relationships with his spouse and children, and leisure activities including church, watching television, and performing chores at home.  As such, the VA examiner recorded occupational and social impairment with reduced reliability and productivity as due to the Veteran's symptoms, and assigned a GAF score of 55.  

The Veteran underwent a subsequent VA examination in November 2013.  He reported the following symptoms at that time: depressed mood; anxiety; panic attacks occurring weekly or less often; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  As a result, the Veteran reported an "up and down" relationship with his spouse, although ongoing positive relationships with his children.  Further, the Veteran reported no notable friendships, but participation in ongoing leisure activities such as attending church, reading, and watching television.  As such, the VA examiner recorded occupational and social impairment with reduced reliability and productivity as due to the Veteran's symptoms, and assigned a GAF score of 50.  

Additional VA examination was administered in September 2016, at which time the Veteran reported the following symptoms: depressed mood; anxiety; panic attacks more than once a week; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.  Further, the Veteran reported a good relationship with his spouse and children, but difficulty maintaining friendships.  During examination, the Veteran presented as follows: oriented; dysthymic; neatly dressed and groomed speech, thought content, and psychomotor activity within normal limits; with a polite and cooperative attitude and adequate insight and judgment.  Symptoms such as hallucinations, delusions, and suicidal ideations, intent, or plan were explicitly denied.  As such, the VA examiner recorded occupational and social impairment with reduced reliability and productivity, absent a corresponding GAF score.

The Veteran most recently underwent VA examination in August 2017.  The following symptoms were reported at that time: depressed mood; anxiety; panic attacks occurring weekly or less often; chronic sleep impairment; mild memory loss; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances.  During examination, the Veteran reported good relationships with his spouse and children, but limited contact with his siblings and no close friendships.  Sleep impairment was also reported, with an average of six to eight hours of sleep per night.  The Veteran classified his depression as a ten out of ten in terms of severity, with ongoing anxiety and some panic attacks.  Suicidal or homicidal ideations, plans, or intents were explicitly denied.  As such, the VA examiner recorded occupational and social impairment with reduced reliability and productivity, absent a corresponding GAF score.

There are also several statements of record for the Board's consideration.  In May 2006, the Veteran indicated a recent "severe depressive episode."  In November 2007, the Veteran reported "chronic forgetfulness and serious lapses in judgment" as due to his psychiatric disability.  Further, the Veteran noted his family's reports of unreliability, and the inability to maintain social relationships.  Finally, in April 2012, the Veteran's representative reported a worsening of his condition.  

In considering the frequency, severity, and duration of the Veteran's symptoms, the Board does not find that a disability rating in excess of 50 percent is warranted at any time during the rating period on appeal.  During this time, the Veteran's disability primarily manifested by moderate social and occupational impairment, as due to such symptoms as chronic depression and anxiety, moderate concentration deficits, and mild sleep impairment.  Relationally, the Veteran largely maintained positive relationships with his spouse and children, although experienced noted difficulty in establishing meaningful social relationships.  Although occasional thoughts of self-harm were reported, they were not accompanied by suicidal plan or intent.  As such, the Veteran was most commonly assigned a GAF score corresponding with moderate symptoms, as best embodied in the criteria for a 50 percent disability rating.

Although a higher evaluation is available per the rating criteria, the Board does not find that the Veteran's disability picture during the rating period on appeal was productive of such occupational and social impairment as to cause deficiencies in most areas.  Instead, the Veteran commonly denied suicidal ideations during this time, and did not demonstrate such behaviors as ongoing suicidal ideations, obsessional rituals, or spatial disorientation.  As such, the Veteran has remained relatively high-functioning despite the presence of his symptoms, such that he was consistently able to communicate appropriately and effectively with others, demonstrated appropriate judgment and insight, and maintained appropriate levels of self-care.  
To that end, the Board does not disregard the Veteran's testimony regarding his 2010 hospitalization and such representations as the classification of his depression as "severe."  However, the Board must weigh the Veteran's competent testimony against the medical evidence of record, which establishes that such episodes are sporadic and short-term in nature.  Thus, in examining the record as a whole, the Veteran's psychiatric disability does not warrant an increased evaluation at this time.  

TDIU

Finally, the Board turns to the Veteran's TDIU claim.

Generally, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). Thus, the central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when a veteran receives less than a total disability rating (i.e., less than a 100 percent combined disability rating) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more.  If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2016). 

In making this determination, the following will be considered one disability: 
(1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 
(4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2016).

Nevertheless, VA will grant a TDIU where a veteran's service-connected disabilities preclude gainful employment, regardless of whether he or she satisfies the above percentage evaluations.  38 C.F.R. § 4.16(b) (2016).  In such a case, the Board may not assign a TDIU without ensuring that the claim is first referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

Turning to the Veteran's claim, the Board first finds that the Veteran meets the schedular criteria for entitlement to a TDIU for the period prior to September 26, 2016.  In this regard, the Veteran is service-connected for the following disabilities, effective September 26, 2016: (1) Diabetes mellitus, rated as 60 percent disabling; (2) depression, rated as 50 percent disabling; (3) peripheral neuropathy of the right upper extremity, rated as 40 percent disabling; (4) peripheral neuropathy of the right upper extremity, rated as 30 percent disabling; (5) peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; (6) peripheral neuropathy of the right lower extremity, rated as 20 percent disabling; (7) peripheral neuropathy of the femoral nerve of the right lower extremity, rated as 20 percent disabling; and 
(8) peripheral neuropathy of the femoral nerve of the left lower extremity, rated as 20 percent disabling.  

Taken in combination, these disabilities have been evaluated as 80 percent disabling from May 8, 2006; 90 percent disabling from December 11, 2006; and 100 percent disabling from September 26, 2016.  Thus, the Veteran is schedularly entitled to a TDIU only for the period prior to September 26, 2016.  See 38 C.F.R. § 4.16 (2016); see also Locklear v. Shinseki, 24 Vet. App. 311, 314 fn. 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989).  As such, entitlement to a TDIU for the period after September 26, 2016 is hereby rendered moot and does not merit further consideration by the Board.  

Thus, the Veteran may be awarded entitlement prior to September 26, 2016, upon evidence that his service-connected disabilities precluded his substantial and gainful employment.  There is significant evidence of record in this regard.  

During VA psychiatric examination in December 2006, the Veteran reported that he had been essentially self-employed for the past eight or nine years in the water supply business, during which he was responsible for the maintenance of chemically treating the water supply.  At that time, the Veteran felt that his health was impacting his job, as he was no longer able to safely climb places or count on himself to reliably function on the job.  Ultimately, the VA examiner concluded that the Veteran was "not unemployable from the psychiatric standpoint," as he was a highly intelligent individual with good skills.

In July 2008, the Veteran reported the completion of a social work degree in 1999, with additional real estate training completed in 2006.  See generally Vocational Rehabilitation file (indicating enrollment in a social welfare degree program).  At that time, the Veteran indicated that he was a self-employed real estate agent, but that the "market [was] in a great downturn.  It is disastrous."  

The following month, the Veteran provided a lay statement in which he indicated that he was "no longer working in the water treatment industry," as his partner has dissolved their agreement due to the Veteran's frequent medical appointments and poor health.  As such, the Veteran had not worked in the water treatment industry since January 2007.  Since that time, the Veteran had sustained self-employment as a realtor.  Again, the Veteran indicated that this had been a "disastrous move" given the market.  Further, the Veteran indicated that he was self-employed because he believed he was "the only person that would hire me."

In June 2012,  a VA examiner concluded that the Veteran's diabetes would present functional impairments impacting physical employment.  However, sedentary employment would not be impacted by his disability.  

That same month, a VA examiner reported that the Veteran had depression that affected social and occupational functioning.  Specifically, his occupational functioning was affected by his irritability, poor motivation, decreased concentration, and memory problems.  However, the Veteran was not deemed totally disabled at that time.  

The Veteran's psychiatric disability was subsequently evaluated in November 2013, at which time the Veteran was reported as demonstrating occupational and social impairment with reduced reliability and productivity.  During examination, the Veteran noted that he possessed a Bachelor of Science in social work, but was currently unemployed and searching for a job.  

The Veteran's peripheral neuropathy was examined that same month.  At that time, a VA examiner concluded that the Veteran's disability would present functional impairments that would impact physical employment involving prolonged strenuous activities, but that may be remedied with reasonable accommodations per federal guidelines.  Additionally, the examiner determined that sedentary employment would not be impacted.  

The Veteran then underwent VA examination in September 2016, at which time a VA examiner determined that the Veteran's diabetes would present functional impairments that would impact physical employment involving prolonged, strenuous physical activities.  However, the examiner again noted that these deficiencies may be remedied with reasonable accommodations, and that sedentary employment would not be impacted.  

That same month, a separate VA examiner asserted that the Veteran's bilateral upper and lower extremity peripheral neuropathy interfered with his ability to perform all forms of physical activity, as he was unable to spend long periods of time on his feet, and the sensory loss could cause imbalance.  Loss of strength in the Veteran's hands also made simple tasks very difficult.  

The Veteran's copious VA treatment records further speak to an inconsistent employment history.  In December 2006, the Veteran reported that he was employed full-time.  In January 2009, the Veteran reported that he was searching for jobs.  However, from December 2008 to March 2010, he repeatedly listed his occupation as a "salesman."  In November 2010, the Veteran reported his intent to work in real estate.  In February 2013, the Veteran indicated that he was employed.  In March 2015, the Veteran reported that he had been fired from his job.  In March 2016, the Veteran noted an occupational history of real estate brokerage and "house-flipping."

Upon review of the above, the Board does not find that the Veteran's service-connected disabilities precluded his substantial and gainful employment prior to September 26, 2016.  In this regard, the Board acknowledges that the Veteran's combined disabilities posed a challenge to his occupational functioning, in that his physical capabilities and capacity to maintain effective work relationships were limited as a result thereof.  

However, the legal standard here is not simply whether the Veteran's occupational capacity was impacted by his disabilities, but whether he was rendered totally unemployable as a result thereof.  The evidence of record does not establish such pervasive interference with the Veteran's capabilities as to render him totally unemployable.  Instead, multiple VA examiners assessed the Veteran's occupational limitations and consistently concluded that he was not rendered totally disabled as a result of his disabilities.  These examiners additionally noted that certain accommodations could be offered to the Veteran which would enable his employability, such as jobs limited to sedentary work.

Further, the Veteran's own testimony contradicts a finding of TDIU in this case.  In multiple lay statements before the Board, the Veteran notes that his water supply business was dissolved due to a disagreement with his partner.  At that time, the Veteran changed career tracks and sought employment in the real estate business.  Although the Veteran encountered notable difficulties in maintaining employment as a real estate agent, he repeatedly indicates that said challenges were due to problems with the market, and not his inability to conduct his business as due to his disabilities.  As a result, the Veteran continued to solicit real estate opportunities throughout the remainder of the period on appeal.

Thus, the Board finds that the evidence of record does not establish that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation prior to September 26, 2016.  As such, entitlement to a TDIU is denied.  

Additional Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).







[CONTINUED ON NEXT PAGE]





ORDER

Entitlement to service connection for a back disability, to include lumbar spondylosis with foraminal stenosis and IVDS, is denied.

Entitlement to service connection for radiculopathy is denied.  

Entitlement to a disability rating in excess of 50 percent for major depressive disorder is denied.

Entitlement to a TDIU is denied. 






____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


